Citation Nr: 9904380	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-18 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel





INTRODUCTION

The veteran had active duty from October 1970 to October 
1990.  These matters come to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to disability ratings in excess of 
20 percent for diabetes mellitus and in excess of 10 percent 
for chronic low back pain.  The veteran has perfected an 
appeal of that decision.  The issue of entitlement to an 
increased rating for the low back disorder will be addressed 
in the remand portion of this decision.

The Board notes that subsequent to the June 1995 rating 
decision, the regulation pertaining to the evaluation of 
diabetes mellitus was revised effective in May 1996.  
Schedule of Ratings, Endocrine System, 61 Fed. Reg. 20446 
(1996) (to be codified at 38 C.F.R. Part 4).  In a November 
1997 rating decision the RO applied the revised criteria in 
determining that an increased rating for diabetes mellitus 
was not warranted.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997) (the Board should not consider new rating criteria in 
the first instance).  Although a supplemental statement of 
the case pertaining to the issue of an increased rating for 
diabetes mellitus was not provided, the RO included the 
revised criteria in the reasons and bases of the November 
1997 decision.  

The veteran was provided a copy of the November 1997 rating 
decision and the opportunity to submit additional evidence.  
His representative has presented arguments subsequent to the 
November 1997 decision in support of his claim for an 
increased rating.  The Board finds, therefore, that it may 
consider the original and revised rating criteria in 
determining the merits of the veteran's appeal without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996) (prejudice is not shown if the veteran is given 
notice of the evidence and law relied upon, and is allowed 
the opportunity to present evidence and arguments in 
response).






FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  Insulin and a restricted diet are required in order to 
control the veteran's diabetes mellitus, but the disease does 
not require any regulation of his activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (effective prior to June 6, 1996); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.119, Diagnostic Code 
7913; 61 Fed. Reg. 20440-20447 (May 7, 1996) (effective June 
6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that diabetes 
mellitus was diagnosed in March 1989, at which time he was 
hospitalized due to ketoacidosis.  The April 1989 hospital 
summary indicates that his state of health on discharge from 
the hospital was very good, he had no associated medical 
conditions secondary to the diabetes, and the only symptom 
was blurred vision, which was expected to resolve 
spontaneously.  All other symptoms were resolved through 
treatment, including a restricted diet, insulin, and 
Micronase.  The insulin was subsequently discontinued due to 
hypoglycemia, and reinstated in April 1990 due to increasing 
blood sugar.


The report of a January 1991 VA medical examination shows 
that the veteran continued to take 10 units of insulin each 
day, as well as 20 milligrams of Micronase, and that he 
followed a restricted diet.  The treatment resulted in 
maintaining his blood sugar at acceptable levels.  He denied 
having any symptoms, except for occasional cramps in the 
lower extremities.  

As the result of a January 1991 VA neurological examination, 
the veteran was found to have mild peripheral neuropathy, 
which was attributed to the diabetes.  In April 1991 the RO 
granted service connection for diabetes mellitus with 
assignment of 20 percent rating.  Service connection was also 
granted for peripheral neuropathy of both hands and both feet 
with assignment of noncompensable ratings.

VA treatment records show that beginning in January 1991 the 
veteran received regular check-ups for diabetes mellitus, 
which was generally found to be well controlled.  In February 
1995 he claimed entitlement to an increased rating for 
diabetes mellitus on the basis that the amount of insulin 
required to control the disease had increased.  

The report of an August 1995 VA medical examination shows 
that blood sugar was well controlled with 12 units of regular 
insulin and 21 units of neutral protein Hagedorn (NPH) per 
day.  The veteran made no complaints pertaining to the 
symptoms of diabetes.

In his May 1996 substantive appeal the veteran reported that 
his diabetes mellitus had progressively worsened, in that the 
disease required 70 units of insulin for control.  He stated 
that although the diabetes was under control, he experienced 
numbness in his fingers, legs, and toes.

The report of a September 1996 VA medical examination shows 
that the veteran was taking 15 units of regular insulin and 
40 units of NPH each day.  He reported being unemployed due 
to low back pain, but he reported no symptoms of diabetes.  




A neurological examination resulted in the finding of 
increased manifestations of peripheral neuropathy, and in a 
December 1996 rating decision the disability ratings for 
peripheral neuropathy were increased from zero to 10 percent 
for each hand, from zero to 20 percent for the left leg, and 
from zero to 10 percent for the right leg.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515 and 8521.

The report of a January 1997 VA medical examination indicates 
that the veteran reported having occasional mouth dryness, 
more fatigue, and constant pain or neuropathy in his fingers, 
toes, and legs.  He stated that his blood sugar ranged from 
the high 100s to the low 200s, and that he was taking 
15 units of regular insulin and 55 units of NPH per day.  
Examination revealed that he was well developed, well 
nourished, and in no acute distress.  No relevant 
abnormalities were noted.  The examiner provided a diagnosis 
of diabetes, insulin required, with suboptimal control.

The report of an August 1997 VA neurological examination 
shows that the veteran reported that his diabetes had been 
under much better control for the previous month, after 
having changed physicians.  In conjunction with an August 
1997 VA medical examination he reported taking 15 units of 
regular insulin and 55 units of NPH per day, and that his 
insulin requirement had gradually increased.  He also 
reported having insulin reactions in the mornings several 
times a year, which he alleviated by eating.  He was noted to 
have increased his weight from 165 pounds in 1991 to 
204 pounds in 1997.

The veteran complained of pain and tingling in the fingers, 
toes, feet, and calves for the previous seven or eight years, 
which had worsened during the previous two years.  Based on a 
review of the veteran's case file, the examiner found that he 
had no periods of ketoacidosis, although he had insulin 
reactions several times a year that were alleviated by food.  
He was also noted to maintain a restricted diet.  He reported 
performing very little physical activity due to back pain.  

The examiner noted that due to the veteran's sedentary 
lifestyle and obesity, his endurance and physical ability had 
decreased.  No other relevant symptoms or abnormalities were 
noted.  The laboratory results documented in the case file 
were reported to be normal, except for elevated blood sugar 
readings in September 1996 and January 1997, which did not 
recur.

The veteran reported that his daily activities were limited 
due to back pain and pain and tingling in his wrists, hands, 
and fingers.  The examiner noted a disparity in the objective 
findings (normal reflexes and vibratory sense) and the degree 
of perceived pain.  The examiner also noted that some of the 
veteran's practices, including lack of exercise and weight 
gain, had exacerbated his problems.  The examiner found that 
the manifestations of diabetes, including the peripheral 
neuropathy, did not limit the veteran's activities.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As previously stated, subsequent to the initiation of the 
veteran's appeal, the rating criteria for diabetes mellitus 
were revised.  Because the criteria changed during the 
pendency of his appeal, he is entitled to the application of 
the criteria that are more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

According to the criteria in effect in 1995, a 20 percent 
disability rating applied if the manifestations of the 
disease were moderate, as shown by moderate insulin or oral 
hypoglycemic agent dosage, and a restricted (maintenance) 
diet, without impairment of health or vigor or limitation of 
activity.  



A 40 percent rating applied if the disease was moderately 
severe, as shown by the requirement of a large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  Definitely established 
complications were separately rated under the applicable 
diagnostic codes.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1994).

Pursuant to the revised criteria, the disorder warrants a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin and a 
restricted diet, or treatment with an oral hypoglycemic agent 
and a restricted diet.  The disorder warrants a 10 percent 
rating if it is manageable by a restricted diet only.  
Compensable complications of diabetes are rated separately, 
unless they are part of the criteria used to support a 
100 percent rating.  Noncompensable complications are 
considered part of the diabetic process under the diagnostic 
code for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  





The relevant evidence pertaining to the issue consists of VA 
treatment records, the reports of VA examinations in August 
1995, September 1996, and January and August 1997, and the 
veteran's statements.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

The Board has reviewed the evidence of record and finds that 
an increased rating for diabetes mellitus is not warranted.  
In accordance with the rating criteria in effect at the time 
the veteran's claim for an increased rating was filed, a 
20 percent rating applies if the disease is treated with a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted diet, without impairment of health or vigor or 
limitation of activity.  In order to warrant a 40 percent 
rating, in addition to a large insulin dosage and a 
restricted diet, the veteran must regulate his activities due 
to the effects of the disease.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1994).  

Pursuant to the revised criteria, a rating in excess of 
20 percent applies if insulin and a restricted diet are 
required to control the disease and the manifestations of the 
disease require the regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1998).  The evidence shows 
that the disease is well controlled with insulin and a 
restricted diet, and that the manifestations of diabetes do 
not limit the veteran's activities.  Although it is not 
necessary to meet all of the rating criteria included in the 
higher rating, the regulation of activities is the primary 
characteristic distinguishing the higher rating.  38 C.F.R. 
§ 4.21.  

In the absence of limitation of the veteran's activities due 
to the disease, the Board finds that the criteria for the 
higher rating are not met under the original or the revised 
criteria.  The Board notes that subsequent to the initiation 
of the veteran's appeal of the denial of an increased rating 
for diabetes mellitus, the separate disability ratings for 
peripheral neuropathy, as secondary to the diabetes mellitus, 
were increased in accordance with his reported increase in 
symptomatology.




An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected diabetes mellitus has resulted in frequent, indeed 
any, hospitalizations.  

In addition, the evidence does not show that the diabetes 
mellitus, as opposed to his low back disability, has caused 
marked interference with employment.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no question regarding which of the two evaluations 
would more properly classify the severity of the disability.  
38 C.F.R. § 4.7.  The Board has determined, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for diabetes mellitus is denied.





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service medical records show that he was 
treated intermittently during his 20 years of service for low 
back pain, which was assessed as lumbosacral strain.  An X-
ray study in November 1971 revealed incomplete sacralization 
of L5, with a narrow disc space, and an X-ray study in June 
1972 showed narrowing of the L5-S1 disc space and spina 
bifida occulta at L5.

The report of a January 1991 VA orthopedic examination 
indicates that, with the exception of tenderness at the 
lumbosacral joint and in the left paraspinal muscles, no 
abnormalities were found.  An X-ray study of the lumbosacral 
spine was described as showing no abnormalities, and the 
veteran's reported low back pain was assessed as chronic low 
back pain.

A February 1995 VA treatment record shows that the veteran 
reported a 20-year history of back pain that had worsened in 
the previous few years.  Physical examination revealed no 
abnormalities, and an X-ray study showed loss of disc height 
at the L5-S1 vertebrae that was diagnosed as L5-S1 
degenerative disc disease.  In an April 1995 treatment record 
the VA orthopedist referenced the February 1995 X-ray study 
and described the findings as marked sacralization of the L5 
vertebral body with decreased disc space at L5-S1.  At that 
time the veteran's complaints of back pain were attributed to 
paraspinal muscle spasm.

The report of an August 1995 VA examination indicates that 
the physical examination revealed no abnormalities, but an X-
ray study again showed sacralization of the L5 vertebral 
body.  In a February 1996 supplemental report of the August 
1995 examination, the VA orthopedist stated that although the 
veteran incurred a back injury in the past, the condition was 
curable, that the examination revealed no objective evidence 
of back pathology, that the X-ray finding of sacralization 
was a normal variant, and that the low back was completely 
normal based on the X-ray evidence.

A January 1996 VA treatment record shows that a magnetic 
resonance imaging (MRI) of the lumbosacral spine revealed 
mild bulging of the L4-L5 and L5-S1 discs.  A March 1996 
treatment record indicates that he had a history of 
osteoarthritic facet disease at L5-S1.

The veteran was again provided a VA examination in September 
1996.  Examination at that time revealed tenderness over the 
entire mid-line of the lumbar spine and in the paraspinal 
muscles, no evidence of spasm, and limitation of motion due 
to pain.  An X-ray study was described as revealing no 
abnormalities.

The report of a January 1997 VA orthopedic examination 
indicates that the veteran's case file was reviewed in 
conjunction with the examination, but it is not clear if the 
review encompassed all of the relevant X-ray and MRI studies.  
The examiner noted that the veteran complained of low back 
pain, and found that the 
X-ray study of the low back was essentially negative.  No 
diagnosis was provided.  The actual January 1997 radiographic 
report shows that the X-ray study revealed mild degenerative 
spurring and transitional vertebral formation at the 
lumbosacral level.  

An MRI of the lumbosacral spine in January 1997 showed a 
minimal disc bulge at L5-S1, bilateral facet hypertrophy at 
L4-L5 and L5-S1, and minimal narrowing of the neural foramina 
at L4-L5 and L5-S1 on the right.  The clinical significance 
of these findings is not clear.




In a September 1997 supplement to the report of the January 
1997 examination, the orthopedist stated that the X-ray 
studies of the veteran's back were all normal, and that the 
January 1997 and previous examinations revealed no physical 
abnormalities.  The record does not indicate whether the case 
file was made available to the examiner prior to providing 
the opinion, or whether the examiner was aware of the results 
of the January 1997 MRI study.

The VA treatment records show that the veteran has received 
extensive, ongoing treatment for low back pain, including 
medication, physical therapy, a transcutaneous electrical 
nerve stimulator (TENS) unit, and trigger point injections.  
The veteran contends that none of the treatment has been 
successful in controlling his low back pain, which he 
describes as debilitating and unremitting.  He further 
contends that the diagnosis of degenerative disc disease has 
been rendered, and that his low back disability should be 
evaluated in accordance with Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The 
etiology of the veteran's back pain is not clear from the 
evidence of record, nor does the available medical evidence 
show whether the low back pathology is of sufficient severity 
to support his complaints of back pain.  

In evaluating the disability resulting from musculoskeletal 
disorders, VA must include an analysis of all of the 
functional limitations caused by the disability, including 
any functional loss due to pain.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In order to consider the functional 
loss due to pain, however, the evidence must show that the 
complaints of pain are supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment from all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him since 
April 1996.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine the 
nature and extent of severity of his low 
back disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  If no objective evidence of back 
pathology is found, either on examination 
or as the result of diagnostic testing, 
the examiner should so state.  The 
examiner should also be asked to resolve 
any conflict between the current 
diagnosis, or lack of a diagnosis, and 
the diagnoses of degenerative disc and 
joint disease contained in the VA 
treatment records.



If the examination results in the 
diagnosis of degenerative disc disease, 
in examining the back the examiner should 
be asked to specify whether the 
examination revealed any evidence of 
sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  The examiner should also 
determine the range of motion of the 
lumbosacral spine, including the specific 
limitation of motion due to pain.

If the examination results in a diagnosis 
of lumbosacral strain, the examiner 
should be asked to specify whether the 
examination revealed evidence of listing 
of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; muscle spasm on extreme 
forward bending or unilateral loss of 
lateral spine motion in the standing 
position; or characteristic pain on 
motion.  

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to an 
increased rating for the low back 
disability.  In evaluating the low back 
disability the RO should provide the 
reasons and bases for determining the 
diagnostic code that is applied in 
determining the appropriate rating.  See 
Suttman v. Brown, 5 Vet. App. 127, 133 
(1993) (if two or more diagnostic codes 
are potentially applicable, the reasons 
and bases for selecting a particular 
diagnostic code should be provided).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 15 -


